Case 3:16-cr-00005-RLY-MPB Document 55 Filed 04/28/21 Page 1 of 1 PageID #: 182



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                EVANSVILLE DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
                            Plaintiff,            )
                                                  )
                       v.                         )     No. 3:16-cr-00005-RLY-MPB
                                                  )
FREDDIE WIGGINS,                                  ) -01
                                                  )
                            Defendant.            )



             ORDER ADOPTING REPORT AND RECOMMENDATION

       The Magistrate Judge submitted his Report and Recommendation on USPO Petition

for Action on Conditions of Supervised Release. The parties were afforded due

opportunity pursuant to statute and the rules of this court to file objection; parties waived

the objection period. The court, having considered the Magistrate Judge’s Report and

Recommendation, hereby ADOPTS the Magistrate Judge’s Report and Recommendation.

SO ORDERED this 28th day of April 2021.




Distributed Electronically to Registered Counsel of Record
